IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                                   No. 01-50375
                                 Summary Calendar



NOBIE JEANINE MONTGOMERY,

                                                   Petitioner-Appellant,

versus

JANIE COCKRELL, DIRECTOR, TEXAS DEPARTMENT
OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION,

                                                   Respondent-Appellee.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. A-00-CV-67-JN
                        --------------------
                          February 14, 2002
Before DeMOSS, PARKER, and DENNIS, Circuit Judges:

PER CURIAM:*

     Nobie Jeanine Montgomery, Texas inmate #797772, appeals the

district court’s denial of her habeas application.               The district

court granted a certificate of appealability (COA) only on the

issue    of    whether     the    evidence   was    sufficient   to   sustain

Montgomery’s conviction. On appeal, however, Montgomery has raised

a   claim     concerning    improper     enhancement    paragraphs    in   the



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                        1
indictment based on prosecutorial vindictiveness in addition to her

sufficiency of the evidence claim.         Because neither the district

court nor this court has granted a COA on the prosecutorial

vindictiveness     issue,   our   review   of   Montgomery’s   petition   is

limited to the sufficiency of the evidence issue.               See United

States v. Kimler, 150 F.3d 429, 430 (5th Cir. 1998); Lackey v.

Johnson, 116 F.3d 149, 151-52 (5th Cir. 1997).

     Montgomery argues that the evidence was legally insufficient

to support her conviction for possession of marijuana.

            Under AEDPA, a federal court may grant a
            prisoner’s [habeas] petition only where the
            state court’s “decision” was “contrary to, or
            involved an unreasonable application of,
            clearly established Federal law, as determined
            by the Supreme Court of the United States” or
            was “based on an unreasonable determination of
            the facts in light of the evidence presented
            in the State court proceeding.” 28 U.S.C. §
            2254(d).

Santellan v. Cockrell, 271 F.3d 190, 192 (5th Cir. 2001); see

Williams v. Taylor, 529 U.S. 362, 409 (2000).            The standard of

review for an insufficient-evidence claim in a federal habeas

proceeding is “whether, after reviewing the evidence in the light

most favorable to the prosecution, any rational trier of fact could

have found the essential elements of the crime beyond a reasonable

doubt.”   Jackson v. Virginia, 443 U.S. 307, 319 (1979).

     The Texas appellate court employed the Jackson standard and

concluded   that   the   evidence   was    sufficient   to   establish    the

required affirmative link between Montgomery and the marijuana,


                                     2
which her husband had discarded after exiting Montgomery’s vehicle.

Montgomery v. State, No. 03-97-00670-CR at 7-9 (Tex. App. Ct. Dec.

3, 1998) (unpublished); see Deshong v. State, 625 S.W.2d 327, 329

(Tex. Crim. App. 1981) (explaining the elements of possession of a

controlled    substance   when   the       defendant   is   not   in   exclusive

possession of the place where the substance is found).                 The Texas

appellate court based this conclusion on the following pieces of

trial evidence and inferences: 1) Montgomery owned and drove the

vehicle in which the marijuana was discarded from; 2) the vehicle

carried a strong odor of marijuana after the marijuana had been

discarded; 3) the drug dog alerted on Montgomery’s purse located on

the passenger-side floor; 4) the packaged marijuana discarded from

the vehicle weighed over two pound and therefore was large enough

to support the inference that Montgomery knew of its existence; (5)

Montgomery made two comments to the arresting police officer,

asking if the officer could cut her a break and telling him that

she did not know where her husband acquired the marijuana; and (6)

the passenger who discarded the packaged marijuana was married to

Montgomery.

     Montgomery argues that, notwithstanding this evidence, the

requisite affirmative link between Montgomery and the marijuana was

not shown because:    (1) the police did not see Montgomery exit the

vehicle when her husband discarded the marijuana; (2) no one

testified that they observed Montgomery physically possess the



                                       3
marijuana      package;        (3)     the     package       was    not     analyzed    for

fingerprints; (4) Montgomery was not observed as being under the

influence of a controlled substance; (5) no contraband was found on

her   person    or    in   her       purse;    and    (6)    there    was    no    evidence

indicating that Montgomery recognized the odor of marijuana.

      We are not persuaded by Montgomery’s argument.                                Although

certain     parts     of   the       evidence        could    be     taken    to     support

Montgomery’s claim of innocence, we note that the law does not

require the State to negate every reasonable hypothesis except the

defendant’s guilt that is raised by the evidence.                         See Herrera v.

Collins, 506 U.S. 390, 402 (1993).                          In sum, after carefully

reviewing the record, we hold that the state appellate court’s

determination that a rational jury could have found that Montgomery

possessed the marijuana was not an unreasonable application of the

Jackson   standard,        a     clearly       established         federal    law.       See

Santellan, 271 F.3d at 196.

      Montgomery       also     argues        that   the     evidence     was      factually

insufficient to support her conviction.                       Her factual-sufficiency

claim is based on a rule of state law.                       See Clewis v. State, 922
S.W.2d 126, 131-34 (Tex. Crim. App. 1996) (en banc).                          The Jackson

standard is not utilized in this type of review under Texas law.

See id. at 134.        Montgomery’s habeas claim does not implicate the

Constitution.        A federal habeas court does not sit as a super state

supreme court for review of issues decided by state courts on state



                                               4
law grounds.   Smith v. McCotter, 786 F.2d 697, 700 (5th Cir. 1986).

Moreover, errors of state law “rise to constitutional dimension

only if they so infused the trial with unfairness as to deny due

process of law.”   Derden v. McNeel, 978 F.2d 1453, 1458 (5th Cir.

1992) (en banc) (internal quotation and citations omitted), cert.

denied, 508 U.S. 960 (1993).      Montgomery fails to demonstrate

state-law error rising to this level.

     The district court did not err in denying relief to Montgomery

on her sufficiency claims.

     AFFIRMED.




                                  5